670 S.E.2d 234 (2008)
In the Matter of K.L.C., K.R.N.
(Appealed By: Shannon Nealey (Mother)).
No. 470P08.
Supreme Court of North Carolina.
December 11, 2008.
Shannon Nealey, Pro Se.
Adrian Lapalucci, Southport, for Samuel Collins.
Paula Greene, Elizabethtown, for GAL.

ORDER
Upon consideration of the petition filed by Respondent on the 9th day of October 2008 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 11th day of December 2008."